COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Jared Patton Roark v. The State of Texas

Appellate case number:      01-19-00428-CR

Trial court case number:    C-1-CR-16-216594

Trial court:                County Court at Law No. 7 of Travis County

       On June 20, 2019, we abated this appeal, remanded the case to the trial court, and
directed the trial court to execute a certification of appellant’s right to appeal indicating
whether he has the right to appeal. The district clerk has filed a supplemental clerk’s
record containing the trial court’s certification of appellant’s right to appeal, stating that
this case “is not a plea-bargain case, and [appellant] has the right of appeal.”
Accordingly, we REINSTATE this case on the Court’s active docket.
       The reporter’s record is due to be filed no later than 30 days from the date of
this order. See TEX. R. APP. P. 35.2(b), 35.3(c).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd_______________________________________
                    Acting individually  Acting for the Court

Date: __July 11, 2019____